DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 17 are construed to be indefinite because the recitation “said plant product” (in singular form) lacks a positive antecedent basis.  Since claims 2-16 and 18-20 depend upon an indefinite claim, those claims are construed to be indefinite by dependency.  Furthermore, claim 4 is construed to be indefinite because the recitation “said radiant heat” lacks a positive antecedent basis.  Claim 8 is construed to be indefinite because the recitation “said sides” lacks a positive antecedent basis.  Claims 13-16 and 19-20 are construed to be indefinite because the recitation “said plant product” (singular form) lack a positive antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monck et al. (US 4,038,760).  The claims are reasonably and broadly construed, in light of the accompanying specification, as being disclosed by Monck, as teaching:
a radiant conveyor drying system for plant products (see title and abstract), comprising: 
a drying assembly 1, having a length (expressly shown in figures 1, 3); 
said drying assembly having at least two drying units 9a, 9b, 9c in layered communication substantially parallel to said length (expressly shown in figure 3); 
said drying unit with a chamber 5 and a conveyor 7 (wherein the disclosed wheel chassis is the same claimed conveyor because both are in communication with a length to move a product) in communication along said length; 
said drying unit providing for at least one of a radiant heat and a convective air 33 within said chamber (expressly shown in figures 4A, 4B); and 
said chamber defined by a barrier having at least a substantially triangular cross-section with an apex, opposite said conveyor, and sides extending from said apex (expressly shown in figures 5A, 5B, 7).  Monck also discloses the claim 3 feature of a 3, wherein said connective air is promoted into said plenum, the claim 6 feature of said plenum having a floor with at least one through hole for promotion of said convective air into said heating chamber (expressly shown in figures 2, 4B, 7), the claim 7 feature wherein said conveyor of a first drying unit is positioned over, and in close proximity to, said apex of a second drying unit (expressly shown in figures 4A, 4B, 7), the claim 8 feature of sides of a second drying unit are surfaces for a by-product removal from said first drying unit (expressly shown in figures 4B, 5B), the claim 9 feature of at least one chute 44a for a plant product transfer from said first drying unit to said second drying unit, the claim 10 feature of at least one side having an adjustment bar 40 (wherein the disclosed flap meets the structure and function of the claimed adjustment bar because both are proximate a side and conveyor and oppose one another) opposite said apex, to provide for a close proximity between said side and said conveyor, the claim 11 feature of a barrier is defined by at least one of a shell 6 and a frame 2 (expressly shown in figures 4A, 4B), the claim 14 feature of an input having a cut off plate for manual control of a flow of said plant product into said system (expressly disclosed at column 5 line 63 through column 6 line 16).
Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van der Lely (US 3,711,959).  The claims are reasonably and broadly construed, in light of the accompanying specification, as being disclosed by van der Lely, as teaching:

positioning a plant product onto a conveyor of a first drying unit, wherein said drying unit comprises a plenum (expressly disclosed at column 1 lines 4-6); 
advancing said conveyor (expressly disclosed at column 2 lines 10-39); 
producing radiant, heat in said drying unit with at least one of a burning unit and a heating element (expressly disclosed at column 3 line 50 through column 4 line 4); 
directing said radiant heat in an downward direction onto said plant product positioned in said conveyor (expressly disclosed at column 6 lines 3-25); 
producing convective air in said drying unit with at least one of a fan 66 and a heat exchange 28; 
promoting movement of said convective air in a downward direction about said plant product positioned in said conveyor (expressly disclosed at column 6 lines 26-55); and 
encouraging movement of radiant heat through said plant product with said convective air (expressly disclosed at column 7 line 27 through column 8 line 10).  van der Lely also discloses the claim 18 feature of transferring said plant product to a subsequent drying unit (expressly disclosed at column 8 lines 11-52 wherein the disclosed conveyors meet the claimed subsequent drying unit because the overlapping structure and function in that reference result in subsequent drying as claimed), the claim 19 feature repeating the steps of: positioning of said plant product, advancing of said conveyor, producing radiant heat, directing radiant heat, producing convective air, promotion of movement, of convective air, and encouraging movement of radiant heat .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Monck in view of van der Lely.  Monck discloses the claimed invention, as rejected above, except for the recited four drying units and more than one sheet shell.  It would have been an obvious matter of design choice to recite those features, since the teaching s of Monck would perform the invention as claimed regardless of those features and applicant has not claimed or specified the criticality of those features as .
Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over van der Lely in view of Savarese (US 8,981,763).  van der Lely discloses the claimed invention, as rejected above, except for the recited temperature sensing and control adjustment.  Savarese discloses that feature at column 8 lines 41-50. It would have been obvious to one skilled in the art to combine the teachings of van der Lely with the teachings of Savarese for the purpose of providing user control of air flow to optimize and expedite drying in a drying unit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References C, N, cited on the first page with this action, are patent publications from the same inventive entity as the current application.  References A, F, G, H, I, J, K, L, M, cited on the first page with this action, and references A, B, C, D, E, G, G, H, cited on the second page with this action teach dying systems and methods thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Monday, March 14, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753